By the Court:
Section 17 of the act regulating attachments before justices of the peace, passed in 1816, under which these proceedings were had, gives jurisdiction of the cause to the court of common pleas. This jurisdiction can not be appellate, for nothing is appealed from; no judgment is rendered to be revised, and the cause does not come into the court of common pleas by any act of either party, but in consequence of a legal duty imposed upon the justice. The proceedings in the court of common pleas, in taking bail, filing declaration, and other proceedings, and in the trial of the cause, are all essentially of the original character. The jurisdiction, therefore, must be original, and the motion to quash the appeal is overruled.†

 Note by the Editor. — See note to the case on page 28, ii.